DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Allowable Subject Matter
Claims 1-5, 7-22, and 24 are allowed.

The following is an examiner’s statement of reasons for allowance: The newly discovered prior art Dawson discloses a device (figure 1A), comprising: a storage medium (152, memory) storing instructions; and at least one processor (132) configured to execute the stored instructions to perform operations (col. 30, lines 46-47) comprising: displaying on a display screen an interactive scene containing an augmented reality element and a region represented by a first graphical user interface element (col. 2, lines 19-25, images are acquired, with the determined orientation information corresponding to an outward direction of the mobile device’s camera or other imaging sensors and used to automatically generate and display a corresponding GUI, graphical user interface, that is overlaid on and augments displayed images; col. 7, lines 50-52, to display and interact with a generated floor map and/one or more associated linked panorama images); receiving an input from a user, the input being generated from a motion associated with positioning the display screen so as to place the augmented reality element at least partially within the region (col. 3, lines 23-27, displaying a GUI that is overlaid on images acquired from a camera as a user rotates around a vertical axis at a viewing location, with the GUI including visual indicators based on the mobile device’s current position in 3D space, which Examiner interprets as input); providing a first indication of whether a capturing of an object in a position of the augmented reality element may enable successful recognition of the object, the first indication based on determining a likelihood of successful acquisition of the object (col. 4, lines 10-16, provide feedback regarding previous acquisitions, visual indicators of previous target positions may include visual indications of the success or failure of the image acquisition) by: (col. 4, line 65 – col. 5, line , acquiring images that are at defined positions, i.e. orientations, from viewing locations and that may satisfy additional defined criteria) ; (col. 4, line 39, not matching the target position); and determining whether the acquired image is above a threshold value (col. 3, lines 50-55, information that is sufficiently current to allow the user to modify the position of the mobile device if the current position differs from the target positions in 3D space, at which to acquire and save image by an amount that exceeds a defined threshold) and (col. 4, lines 33-36, the displayed GUI may generate and display instructions related to correcting the situation, such as for the user to change the direction of rotation to reacquire; col. 14, lines 50-53, the displayed GUI further includes a direction indicator to provide a visual indication of a direction in which the user is to rotate or turn at viewing location; col. 26, lines 44-47, multiple matching image/frame pairs to determine aggregate consensus inter-panorama connection information and optionally computing a confidence value in the resulting information).  However, it is noted that Dawson fails to render obvious identifying a probability of determining an identity of the object based on a location of the object within the region; determining a match score based on the probability; and determining whether the match score is above a threshold value; and displaying suggestions for manipulating the device based on the match score, the suggestions including virtually rotating the augmented reality element to simulate a repositioning of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616